Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 08/19/21 is acknowledged.
New claims 11-20 have been added.  Claims 3 and 9 have been canceled.
Claims 1-2, 4-8, 10-20 are pending in the instant application.
The following rejections have been maintained and new limitations have been appended to the following rejections:
Minor Informalities
Instant claim 1 misspells Dimethylaminoetheyl methacrylate. A correction is requested.

Claim Rejections - 35 USC § 103

1.	Claims 1-2, 4-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 19937434 to Michael et al. (cited on IDS dated 9/4/20), WO 2019/191747 to Streuli et al (Streuli), US 20140186284 to Sha et al (Sha) in view of US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001).

Instant claim 1 has been amended and requires a combination of a)  at least one cationically modified guar derivative with a mass average molecular weight in the range from about 50,000 to about 70,000 and a cationic degree of substitution in the range from 0.1 to 2, wherein the cationically modified guar derivative is selected from the group of compounds with the INCI designation Guar Hydroxypropyltrimonium Chloride: 
Instant claims 1 has been amended to recite an additional gelling agent selected from the group of compounds with INCI designation Carbomer.
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 40. For cationic polymer Michael teaches several cationic polymers including such as guar, in particular cationic guar hydroxypropyltrimonium chloride [0011].  Among the cationic polymers, Michael also teaches terpolymer of vinylpyrrolidone, dimethylaminoethyl methacrylate and vinylcaprolactam sold under the tradename Gaffix® VC 713 [0010], which meets the instant claimed component b) in claim 1, and in claim 5.
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer 
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of greater than 0.001 units [0009-0010, 0041] or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043] (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition comprising a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (Michael or Streuli), and further in the claimed amounts and in the claimed ratios of claims 11-19 because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would have expected to enhanced effect of hair styling such as curl retention, detangling effect with a combination of cationic polymers i.e., cationic gaur hydroxypropyltrimonium chloride and Gaffix® VC 713.
Streuli further teaches that the cationically modified guar derivatives that have a molecular weight within the claimed range and a degree of cationic substitution that overlaps with the instant claimed range for excellent hair styling. Streuli teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, Streuli does not teach the claimed molecular weight of 50,000 to 70,000.
The present rejection further relies on the teachings of Greyson et al and Gruber et al.
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa (50,000 to 70,000). Table 1 of Greyson teaches that the application of the guar derivative  
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and degree of substitution of cationic guar, in the hair styling compositions derived from the combined teachings of Michael and Streuli, so as to be within the claimed range 50- 70 kDa, and a DS of 0.1 to 2.0 as being suitable for achieving the desired hair styling effect. One skilled in the art would have been motivated to optimize because Streuli teaches a range of molecular weights that encompasses the claimed range, and for the same hair fixing effect. Further, Greyson also suggest cationic guar derivatives with molecular weight of 50-5000 KDa as being suitable for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017]. In this regard, Gruber also suggests that the deposition of the hair conditioning guar derivatives is a function of the molecular weight of the polymer and the higher molecular weight resulting in higher deposition hinders removal of the polymer on washing/rinsing. Therefore, one skilled in the art would have been motivated to choose an appropriately low molecular weight of cationic guar in the composition of Streuli with an expectation to provide reduced build up, and also provide effective hair styling. 
The exemplified compositions of Streuli (example 1) include the instant claimed amount of water (claim 8) and citric acid (claim 7) along with cationically modified guar 
Michael does not teach instant claimed carbomer in an amount of from about 0.2% to about 0.8% wt% of a total weight of the cosmetic composition. The teachings of Streuli, Michael, Greyson and Gruber discussed above do not teach instant claim c) polyvinylpyrrolidone of claim 20.
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042] as well as carbomers [0045 and 0046]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the teachings of Michael With respect to the new limitation, “wherein Carbomer constitutes from about 0.2 to about 0.8 wt% of a total weight of the cosmetic composition”, Sha references that the viscosity modifying agents are present in an amount of 0.05% to 2% by weight, 0.1 to 1.5% or 0.5% to 0.75% by weight [0050], which overlaps with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art to employ Carbomer of Sha in optimum amounts with an expectation to provide optimum viscosity to the composition and still fall within the claimed ranges. A skilled artisan would have expected to achieve a suitable viscosity with a combination of guar hydroxypropyltrimonium chloride and carbomer, and further provide an improved style holding and reduced frizz, excellent conditioning, unexpectedly good styling effects, good manageability and a good/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha.




Double Patenting
2.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8 and 10-16 of copending Application No. 16/718052 (US 2020/0188279) in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli).
Instant claims as well as the copending claims of 16/718,052 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution, including the amended molecular weight. Both sets of claims recite that the composition further comprises an organic acid or its salt, and water. Copending claims recite the instant claimed carbomer and the newly added weight percentage range of carbomer. Copending claims do not recite the instant claimed component b).
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N, N-dimethylaminopropylmethacrylate, which can be Aquaflex 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of greater than 0.001 units [0009-0010, 0041] or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043] (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (of copending claims), in the claimed amounts and in the claimed ratios of claims 11-19. One would have been motivated to do so because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of 

3.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 10-13 of copending Application No. 16/718048 (US 2020/0188278) in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli).
Instant claims as well as the copending claims of 16/718,048 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution, including the amended molecular weight. Both sets of claims recite that the composition further comprises polyvinylpyrrolidone, an organic acid or its salt, and water. Claim 1 of the copending application recites carbomer and in the same amounts as claimed and thus meet instant claimed new limitation.
Copending claims do not recite the instant claimed component b).

Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  

Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043], (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of . 
This is a provisional nonstatutory double patenting rejection.

4.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8 and 10-19 of copending Application No. 16/718045 (US 2020/0188277) in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli). 
Instant claims as well as the copending claims of 16/718,045 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same 
Copending application claims carbomer and in the same amounts as instant claims. 
Copending claims do not recite the instant claimed component b) at least one vinylcaprolactam-containing copolymer of claim 1.
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 40. For cationic polymer Michael teaches several cationic polymers including such as guar, in particular cationic guar hydroxypropyltrimonium chloride [0011].  Among the cationic polymers, Michael also teaches terpolymer of vinylpyrrolidone, dimethylaminoethyl methacrylate and vinylcaprolactam sold under the tradename Gaffix® VC 713 [0010], which meets the instant claimed component b) in claim 1, and in claim 5.
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer 
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of greater than 0.001 units [0009-0010, 0041] or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043] (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (of copending claims), and further in the claimed amounts and in the claimed ratios of claims 11-19. One would be motivated to do so because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would have expected an enhanced effect of hair styling such as curl retention, detangling effect with a combination of cationic polymers i.e., cationic gaur hydroxypropyltrimonium chloride and Gaffix® VC 713. Thus, one of an ordinary skill in the art would have expected that the combination of vinylcaprolactam containing copolymers of Michael and guar derivatives of the copending claims provide an excellent hair styling effect. 
This is a provisional nonstatutory double patenting rejection.

5.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, 12, 14-19 and 21 of copending Application No. 16/717515 (US 2020/0188273) OR over claims 1-15 and 17-19 of copending Application No. 16/717636 (US 2020/01888275), EACH in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli). 
 
Instant claims as well as the copending claim sets are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution including the amended molecular weight. Both sets of claims, similar to the instant claims recite that the composition further comprises an organic acid or its salt. Copending applications 16/717515 and 16/717636 claim recite carbomer and thus meet instant claimed new limitation.
None of the Copending claim sets do not recite the instant claimed component b) copolymer of claim 1. 
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of greater than 0.001 units [0009-0010, 0041] or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043] (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of each of the above copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and cationic guar hydroxypropyltrimonium chloride, in the claimed amounts and in the claimed ratios (instant claims 11-19) because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled . 
This is a provisional nonstatutory double patenting rejection.

The following Double patenting rejection replaces the previous Double Patenting rejection in light of the amendment to claim 1:
6.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/717675 (US 2020/0188276), in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20), US 20140186284 to Sha et al (Sha), WO 2019/191747 to Streuli et al (Streuli), US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001).
Instant claims as well as the copending claim sets are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution. Both sets of claims, similar to the instant claims recite that the composition further comprises an organic acid or its salt. 
Copending claims do not recite the instant claimed component b) copolymer of claim 1. Copending claims of 16/717675 lack the instant carbomer.


Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  

Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043] (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of 
Streuli further teaches that the cationically modified guar derivatives that have a molecular weight within the claimed range and a degree of cationic substitution that overlaps with the instant claimed range for excellent hair styling. Streuli teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. Similarly, Streuli teaches cationically modified guar gum with overlapping molecular weights with that of the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, Streuli does not teach the claimed molecular weight of 50,000 to 70,000.

Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa (50,000 to 70,000). Table 1 of Greyson teaches that the application of the guar derivative  
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 3 of Gruber shows significant the effect of molecular weight (viscosity) of the cationic polymer on deposition (p 125), with the deposition of the polymer on the hair increased with increasing molecular weight, and that higher molecular weight polymers form more viscous associative complexes, hindering the removal of the deposits form the hair during rinsing.  

The exemplified compositions of Streuli (example 1) include the instant claimed amount of water (claim 8) and citric acid (claim 7) along with cationically modified guar gum and polyquaternium compounds for providing effective hair styling. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the composition of copending claims and employ the claimed amounts of water and citric acid or other organic acids such as those described by Streuli so as to provide the desired buffering capacity so as to achieve the . This is a provisional nonstatutory double patenting rejection.
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042] as well as carbomers [0045 and 0046]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the claims of copending claims (modified by Michael, Streuli, Greyson and Gruber references) by further including carbomer and PVP because, Sha teaches carbomer as an additional viscosity modifying agent and PVP as a non-ionic film-forming polymer in a hair conditioning composition. Sha suggests addition of PVP in a composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. With respect to the new limitation, “wherein Carbomer constitutes from about 0.2 to about 0.8 wt% of a total weight of the cosmetic composition”, Sha references that the viscosity modifying agents are present in an amount of 0.05% to 2% by weight, 0.1 to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, it would have been obvious for one of an ordinary skill in the art to employ Carbomer of Sha in optimum amounts with an expectation to provide optimum viscosity to the composition and still fall within the claimed ranges. A skilled artisan would have expected to achieve a suitable viscosity with a combination of guar hydroxypropyltrimonium chloride and carbomer, and further provide an improved style holding and reduced frizz, excellent conditioning, unexpectedly good styling effects, good manageability and a good/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha.


Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive.
Applicants argue that instant claims have been amended to include the specific amount range of Carbomer, and that Michael, Sha, Greyson and Gruber fail to teach the claimed carbomer and its amounts. Applicants argue that the WO 2019/191747 to Streuli et al., JP 2011073980 to Motosuke et al and US 20140186284 to Sha et al (Sha) do not teach the newly added limitation, a gelling agent, which is a homopolyacrylic acid (INCI:Carbomer). Hence, it is argued that the rejections should be withdrawn. Applicants argue that the Office Action, dated 8/19/21, relies on Example 13 of Streuli et 

However, the arguments are not persuasive because even though the previous action relies on Streuli reference for the teachings of molecular weight and cationic degree of substitutions of cationically modified guar derivative, the present rejection does not need to rely on the exemplified composition (Ex. 13) of Streuli. Instead, the present rejection also cites the teachings of Sha. Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042] as well as carbomer [0045 and 0046], as the viscosity modifying agent in hair care composition. With respect to the new limitation, “wherein Carbomer constitutes from about 0.2 to about 0.8 wt% of a total weight of the cosmetic composition”, Sha references that the viscosity modifying agents are present in an amount of 0.05% to 2% by weight, 0.1 to 1.5% or 0.5% to 0.75% by weight [0050], which overlaps with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, 
With respect to the Double patenting rejections, Applicants note that the primary references for these rejections and the instant Application are commonly owned by Henkel AG & Co. KGaA. Applicants request that the Office holds the provisional non-statutory double patenting rejections in abeyance until a time in which the Office provides an indication of allowable subject matter in the instant claims. At such a time, if the state of the instant claims are anticipated by or would have been obvious over the claims of the co-pending Applications, Applicants will file corresponding Terminal Disclaimers.
 However, Applicants’ response does not provide any arguments regarding the merits of the double patenting rejections and further the argument that the primary references and the instant Application are commonly owned by Henkel AG & Co. KGaA is not found persuasive. Since none of the claims are found allowable at this time, the double patenting rejections have been maintained. 
.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611